Title: From Benjamin Franklin to Samuel Preston Moore, 21 February 1761
From: Franklin, Benjamin
To: Moore, Samuel Preston


          
            Dear Sir
            London, Feb. 21, 1761
          
          I wrote to you per Capt. Calef, via New-York, that I had receiv’d yours with a Copy of the Act that I had put it into the Hands of our Solicitor Mr. Eyre, and would do what I could to forward it. But the Copy you sent me not being under Seal, we could not present it; and were oblig’d to wait Mr. Penn’s Leisure, who had the regular Copy in his Hands. By the enclos’d Notes you will see what Progress has been made. I shall defray all necessary Expences as you desire; being with great Regard, Dear Sir, Your most obedient humble Servant
          
            B Franklin
            To S. P. Moore, Esqr
          
         
          Endorsed: From Benjn. Franklin Esqr. Feb. 21. 1761
        